   Case: 1:14-cr-00287 Document #: 356 Filed: 04/11/19 Page 1 of 1 PageID #:1963




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THE LTNITED STATES OF AMERICA.

                                                                 No. l4-cr-287

WARREN N. BARR, III,                                             Hon. Charles R. Norgle

               Defendant.

                                            ORDER

Defendant's motion requesting a ruling on his pending motion for release pending appeal, or in
the altemative, for a ruling staying Defendant's surrender date [353] is denied as moot. The Court
intends to routinely issue an order on April 12,2019 addressing Defendant's motion for release
pending appeal.
        IT IS SO ORDERED.
                                              ENTER:




                                             CHARLES RONALD N


DATE: April 11,2019




                                                                     r :' :i. ri:t
                                                     lJ..'8.'.
